Citation Nr: 1632653	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  95-09 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to a total disability rating due to individual unemployability (TDIU).

 (The issue of entitlement to restoration of a 100 percent rating for prostate cancer status post brachytherapy will be addressed in a separate decision). 



REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a 
November 1993 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, denied the issues on appeal.

In October 1999, the Veteran and his wife testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is of record.  Pursuant to 38 U.S.C.A. § 7107(c) and 38 C.F.R.           § 20.707, the Veteran was offered the opportunity for another hearing before the VLJ who would decide his case.  By letter dated in August 2013, his attorney waived his right to such a hearing.  Therefore, the Board finds that no additional hearing action is necessary.  

In July 1997, the Board first remanded the issue of whether the Veteran's notice of disagreement (NOD) with the November 1993 rating decision was timely filed, and in January 2000, found that the NOD was timely, and remanded the case for further development.  In January 2004 and June 2006, the Board remanded the current issues.  In September 2008, the Board denied the issues on appeal.

The Veteran subsequently appealed the September 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's decision and remanded the case to the Board.

The Board subsequently remanded the case in June 2010, March 2012, and November 2013.  The case is once again before the Board.  

As will be discussed, the Board deeply regrets that this appeal must, once again, be 
REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The reasons that this case must once again be remanded are twofold: (1) the search for unit records directed by the Court has not included records from the Veteran's unit from November 1968, the D. Co. Troop Command USADLB and (2) the search for military police records has not included a request for records from the U.S. Army Safety Center.  

Throughout the course of this appeal, the Veteran has contended that his back pain has continued since an 18-wheeler tractor-trailer that he was riding in flipped over while serving in Vietnam.  The Veteran has indicated that either J. M. or L. L. was the driver of the truck at the time.    

The Veteran's service personnel records indicate that he began his Vietnam service in May 1968.  On June 2, 1968, he was appointed as a private first class, E3, by the 218th CC&S Co., USARPAC.  The Veteran's "Organization and Station or Theater" was also listed as the 218th CC&S Co., USARPAC on that date.  On October 1, 1968, his station was changed to the US Army Depot in Long Binh.  On November 23, 1968, the Veteran was promoted to Specialist 4, E4, by the D. Co. Troop Command USADLB.  

Pursuant to the JMR, in September 2009 the Court found that VA had not met its duty to assist by failing to attempt to obtain any military police or unit records documenting the Veteran's claimed motor vehicle accident; the Court remanded the case to the Board to obtain such.  In June 2010, the Board remanded the case to request a search for police reports addressing a truck accident, and morning records for the 218th CC&S and the U.S. Army Depot in Long Binh.  
In a September 2010 letter sent in response to the representative's attempt to obtain military police reports, the NPRC stated that the pertinent military police report could not be located in its records.  It suggested that the representative contact the U.S. Army Safety Center at Fort Rucker, Alabama for further searches on Army mishaps/accidents.  

In February 2011, the NPRC responded to the Board's remand that it was unable to locate the records for the unit, and that "no such unit can be identified for the dates given."  

In March 2012, the Board remanded the case again to obtain military police records, unit records of the 218th CC&S, and records for any other units the Veteran served with at the U.S. Army Depot in Long Binh from September 1968 to May 1969.  In May 2012, the NPRC requested records from September 1968 to December 1968 and reported that they "could not identify the unit or the allegation of request."  In October 2012, the RO attempted to obtain police records through the U.S. Army Crime Records Center, however none could be obtained.  

In November 2013, the Board found the latest response by the NPRC inadequate, noting that the RO did not request records from the full time period indicated in the prior remand, and that it did not fully identify the Veteran's unit.  Once again, the Board asked for unit records from the 218th CC&S, from any other units the Veteran served with at the U.S. Army Depot in Long Binh, and military police records.  In August 2014, the NPRC stated that it had failed to identify any records from the 218th CC&S Co. from September 1968 through May 1969, and could not identify any other unit for the Veteran.  In July 2015, the Center for Research for Unit Records could not identify the Veteran's truck accident in records for the 218th CC&S Co. or through other records.

To this point, no search has been conducted for records from the D. Co. Troop Command USADLB, the Veteran's unit since, at least, November 23, 1968, which includes the period that he was stationed at the US Army Depot in Long Binh.  Additionally, as pointed out by the Veteran's representative, a search of military police records from the U.S. Army Safety Center at Ft. Rucker, Alabama, as suggested by the NPRC, has not been conducted.  While the additional delay is regrettable, such record requests are necessary in light of the Board's duty to assist as specified by the September 2009 JMR.   

Therefore, on remand, the AOJ must contact the NPRC or any other appropriate facility(ies) to search for any unit records from the D. Co. Troop Command, USADLB, Vietnam, from November 1968 to May 1969.  The AOJ must also contact the U.S. Army Safety Center at Ft. Rucker, Alabama, and request any military police reports involving the Veteran and/or J. M. or L. L. and an 18-wheeler tractor-trailer crash occurring between September 1968 and May 1969.  If any records cannot be obtained, the AOJ should issue a Formal Finding of Unavailability, inform the Veteran's representative, and place the Formal Finding in the claims file. 

The Board observes that in March 2016, the Veteran's representative requested that VA seek to obtain morning reports from January 1968 to April 1968 to verify the in-service truck accident.  However, as the Veteran and his representative have consistently asserted that the truck accident occurred during service in Vietnam, and as the Veteran's personnel records reflect that his Vietnam service began on May 27, 1968, a search of that time period is unwarranted. 

Finally, the Board notes that the claim for a TDIU is inextricably intertwined with the Veteran's low back claim and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1. Contact the National Personnel Records Center (NPRC), or any other appropriate facility(ies), and request a search for any unit records from the D. Co. Troop Command, USADLB Vietnam, from November 1968 to May 1969.  If any records cannot be obtained, the AOJ should issue a Formal Finding of Unavailability, inform the Veteran's representative, and place the Formal Finding in the claims file.

2. Contact the U.S. Army Safety Center at Ft. Rucker, Alabama, and request any military police reports involving the Veteran and/or J. M. or L. L. and an 18-wheeler tractor-trailer crash occurring between September 1968 and May 1969.  If any records cannot be obtained, the AOJ should issue a Formal Finding of Unavailability, inform the Veteran's representative, and place the Formal Finding in the claims file.

3. The AOJ should then review the claims file to ensure substantial compliance with the above-listed remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Then, re-adjudicate the claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



